Citation Nr: 9933611
Decision Date: 10/22/99	Archive Date: 12/06/99

DOCKET NO. 98-06 374               DATE

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right knee disability
and for a left knee disability.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1995 to May 1997.

This appeal arises before the Board of Veterans' Appeals (Board)
from a December 1997 rating decision of the St. Petersburg,
Florida, Regional Office (RO) of the Department of Veterans Affairs
(VA), in which service connection was denied for both a low back
condition and a bilateral knee condition.

FINDINGS OF FACT

1. The veteran has not presented any medical evidence showing the
current manifestation of or diagnosis for a low back disability.

2. The veteran has not presented any medical evidence showing the
current manifestation of or diagnosis for a right knee disability. 

3. The record does not suggest that there is an etiological
relationship between the current diagnosis of probable
osteochondritis dessicans in the left knee and the veteran's period
of active military service.

CONCLUSIONS OF LAW

1. The claim for service connection for a low back disorder is not
well grounded. 38 U.S.C.A. 5107 (West 1991 & Supp. 1999); 38 C.F.R.
3.303 (1999).

2. The claim for service connection for a right knee disability is
not well grounded. 38 U.S.C.A. 5107 (West 1991 & Supp. 1999); 38
C.F.R. 3.303 (1999).

3. The claim for service connection for a left knee disability is
not well grounded. 38 U.S.C.A. 5107 (West 1991 & Supp. 1999); 38
C.F.R. 3.303 (1999).

- 2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. 1110, 1131 (West 1991 & Supp. 1998),
service connection may be granted for a disability if it is shown
that the veteran suffers from a disease or injury incurred in or
aggravated by service. In addition, service connection may be
granted for any disease diagnosed after discharge, when all of the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d) (1998).

The threshold question that must be resolved with regard to each
claim is whether the veteran has presented evidence that the claim
is well grounded, that is, that each claim is plausible. If he or
she has not, the appeal fails as to that claim, and the Board is
under no duty to assist him or her in any further development of
that claim, since such development would be futile. 38 U.S.C.A.
5107(a) (West 1991 & Supp. 1998), and Murphy v. Derwinski, 1
Vet.App. 78 (1990).

In order for a claim to be well grounded, there must be (1)
competent evidence of a current disability as provided by a medical
diagnosis, (2) evidence of incurrence or aggravation of a disease
or injury in service (lay or medical evidence); and (3) a nexus, or
link, between the in-service disease or injury and the current
disability as provided by competent medical evidence. See Caluza v.
Brown, 7 Vet.App. 498, 506 (1995); see also 38 U.S.C.A.  1110, 1131
(West 1991); 38 C.F.R. 3.303 (1998).

Service connection for low back disorder

Medical Evidence

Service medical records are negative for treatment or diagnosis for
low back problems.

3 - 

The report of the veteran's May 1997 separation examination shows
that his spine was clinically evaluated as normal, and no defects
were noted with regard to his back. On a report of medical history,
completed in May 1997, the veteran indicated that he had never had
and did not now have recurrent back pain.

In October 1997, the veteran was afforded a VA examination of the
lumbar spine for compensation and pension purposes. The examination
report shows that the veteran gave a history of occasional low back
pain. He denied any history of accident or injury. He noted that
his symptoms actually began as a lumbosacral strain when he was a
senior in high school with weight lifting and other activities, but
that this strain eventually got completely better and he had no
symptoms at the time that he joined the service. According to the
veteran, during long hikes with back packs and physical training,
he would have mild pain in the left side of the low back with no
radiation into the legs and no numbness, tingling, or weakness in
the lower extremities. He stated that he currently did well unless
he does a lot of running, at which time he experiences some mild
pains in the left side of the low back without any radicular
symptoms, which does not interfere with his daily activities. He
reported no constant pain and no flare-ups.

On examination of the spine, there was no spasm or postural or
structural abnormality. Range of motion of the lumbar spine
revealed forward flexion of 100 degrees, extension to 10 degrees,
bending to the night 28 degrees, bending to the left 20 degrees,
and rotation to the right and left of 40 degrees. The report of an
October 1997 x-ray of the lumbar spine shows an impression of
minimal decrease in the normal lordotic curvature of the lumbar
spine which may be secondary to paraspinal muscle spasm.

The October 1997 examination report indicates that the lumbar spine
films were interpreted as normal. An impression of history of
lumbosacral strain, resolved, with no objective evidence of
disease, was given.

The report of a VA general medical examination, conducted in
November 1997, shows that the veteran complained of back pain, and
he indicated that the last time

- 4 -

he had back pain was about seven months before and it didn't bother
him any more. No diagnoses or objective findings were provided with
regard to the back.

Analysis

Having reviewed the record, the Board has concluded that the
veteran has failed to present a well grounded claim for service
connection for a low back disorder. Specifically, the medical
evidence does not demonstrate the current manifestation of a low
back disability. At the time of the 1997 VA examination, the VA
examiner provided a diagnosis of history of lumbosacral strain,
resolved, with no objective evidence of disease. There is no other
available medical evidence which suggests that a low back
disability is currently diagnosed or treated.

In order to warrant a grant of service connection, a claim must be
accompanied by evidence which establishes that the claimant
currently has the claimed disability. See Rabideau v. Derwinski, 2
Vet.App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet.App.
223, 225 (1995) (absent "proof of a present disability there can be
no valid claim"). As the veteran has failed to present evidence
showing the Gestation of a low back disability, the requirements
for a well grounded claim have not been satisfied. Accordingly, the
claim for service connection for a low back disorder must be
denied.

Service Connection for a right knee disability and a left knee
disability

Medical Evidence

The report of the veteran's June 1994 induction examination shows
that his lower extremities were clinically evaluated as normal. The
veteran reported a history of a broken leg at the age of 7, and a
notation of fracture left leg, no sequelae, was made.

The report of the veteran's May 1997 separation examination shows
that his lower extremities were clinically evaluated as normal. On
a May 1997 report of medical

5 - 

history, the veteran indicated that he never had and did not now
have a trick or locked knee. He did indicate that he either now had
or in the past had swollen or painful joints and cramps in his
legs, and he reported that he experienced knee pain during CAX and
while running. With regard to swollen/painful joints, the examiner
indicated a history of 1 episode, one year before, which was
consistent with patellofemoral syndrome, not considered disabling.

In October 1997, the veteran was afforded a VA examination of his
knees for compensation and pension purposes. The veteran complained
of bilateral knee pain while in the service, on the left greater
than on the right, which began during boot camp with heavy walking
and hiking. Currently, he stated that he will have occasional pain
in the left knee on running and kneeling, but no constant pain, no
swelling, and no flare-ups. He denied any catching or popping in
the left knee, and he also denied any swelling or weakness.

On examination, motor strength testing was 5/5 in all motor groups
and sensory testing was normal. Range of motion of the night and
left knees was from zero to 140 degrees. There was no pain, no
heat, and no medial or lateral joint line tenderness. The patella
tracked normally, and the retinaculum were nontender. The knee was
stable to varus, valgus, and anterior and posterior stress, and the
Lachman, pivot-shift, and McMurray's were negative. He was
neurovascularly intact distally. There was no pain with palpation
or swelling of the left knee. The right knee x-ray was normal, and
the left knee film revealed evidence of osteochondritis dessicans
without fragmentation or collapse in the lateral aspect of the
medial femoral condyle.

An impression of history of right knee pain, no objective evidence
of disease, was given. With regard to the left knee, the examiner
indicated a diagnosis of probable osteochondritis dessicans,
diagnosed by x-ray, currently minimally symptomatic. The examiner
noted that the veteran was currently minimally symptomatic
regarding the left knee, but that the condition would warrant
additional follow-up should he become symptomatic. In the
examiner's opinion, he might benefit from

6 - 

arthroscopy to include debridement if he becomes symptomatic with
persistent catching, popping, and swelling with pain.

The report of an October 1997 knee x-ray shows that incidental note
was made of a flabella in the posterior aspect of the left knee.
There were two small, subcentimeter lucencies at the medial aspect
of the left distal femur epicondyle which most likely represented
osteochondritis dissecans. There were no other bone or joint
abnormalities. The report shows an impression of radiographic
findings suspicious for osteochondritis dissecans of the articular
surface of the distal medial left femur, with no evidence of acute
fracture, dislocations, or degenerative changes.

In November 1997, the veteran was afforded a VA general medical
examination for compensation and pension purposes. He complained
that his left knee hurts when he runs, otherwise, his knee does not
bother him. On examination, both knees had normal range of motion
and there was no discomfort or pain during examination. There was
no evidence of swelling, atrophy, or tenderness anywhere in the
body. A diagnosis of left knee osteochondritis was given.

Analysis

Right knee

Having reviewed the evidence, the Board has concluded that the
veteran has failed to submit evidence of a well grounded claim for
service connection for a right knee disability. Specifically, at
the time of the most recent VA examination, the examiner provided
a diagnosis of right knee pain, by history, with no objective
evidence of disease. In addition, x-rays of the right knee were
normal. Thus, the medical evidence does not demonstrate the present
manifestation of a right knee disability. In addition, the veteran
has not presented any other medical evidence which suggests that a
right knee disability is currently diagnosed and treated.

- 7 -

In order to warrant a grant of service connection, a claim must be
accompanied by evidence which establishes that the claimant
currently has the claimed disability. See Rabideau v. Derwinski, 2
Vet.App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet.App.
223, 225 (1995) (absent "proof of a present disability there can be
no valid claim"). As the veteran has failed to show that the
claimed right knee disability is currently manifested, the
requirements for a well grounded claim have not been satisfied.
Accordingly, the veteran's claim for service connection for a right
knee disability must be denied.

Left knee

The veteran contends that his left knee disorder had its onset
during his period of active service and was brought on by all the
running and road marches with heavy back packs that he did while in
the Marines.

Having reviewed the record, the Board has concluded that the
veteran has failed to present evidence of a well grounded claim for
service connection for a left knee disability. Specifically, the
record fails to demonstrate an etiological relationship between the
veteran's current diagnosis of left knee osteochondritis and his
period of active service. There is no record of in-service
treatment for complaints of left knee problems or a left knee
injury, and the lower extremities were clinically evaluated as
normal at the time of separation. The description of a single
episode of symptoms consistent with patellofemoral syndrome, as
shown at separation, was given by history only. Thus, there is no
objective evidence of in-service treatment or diagnosis for left
knee abnormalities. Furthermore, the veteran has not presented any
additional evidence, to include a medical opinion, to the effect
that his current left knee problems are related to his military
service.

In the Board's view, the veteran has failed to present competent
evidence which demonstrates a link, or nexus, between the currently
manifested osteochondritis in his left knee and his period of
active service. As such, the requirements for a well grounded claim
have not been satisfied, and accordingly, the claim for service
connection for a left knee disability must be denied.

- 8 -

ORDER

As well grounded claims have not been presented, service connection
is denied for a low back disorder, a night knee disability, and a
left knee disability.

C. P. RUSSELL 
Member, Board of Veterans' Appeals

9 -



